EXECUTIVE SEVERANCE
AND CHANGE IN CONTROL AGREEMENT

In this Executive Severance and Change in Control Agreement dated as of
________ __, 200_ (the "Agreement"), Centene Corporation, including its
subsidiaries (collectively referred to as the "Company"), and
__________________________ ("Executive"), intending to be legally bound and for
good and valuable consideration, agree as follows:

Definitions. For purposes of this Agreement, the following terms shall have the
definitions as set forth below:

"Accrued Obligations" shall mean, as of the date of termination, the sum of
(A) Executive's then-current base salary (disregarding any reduction
constituting Good Reason) through the date of termination to the extent not
theretofore paid, (B) any vacation pay, expense reimbursements and other cash
entitlements accrued by Executive as of the date of termination to the extent
not theretofore paid, and (C) all other benefits which have been earned and
accrued as of the date of termination. For the purpose of this definition of
"Accrued Obligations", except as provided in the applicable plan, program or
policy, amounts shall be deemed to accrue ratably over the period during which
they are earned, but no discretionary compensation shall be deemed earned or
accrued until it is specifically approved by the Company's Chief Executive
Officer or his/her designee in accordance with the applicable plan, program or
policy.

"Cause" shall mean (A) Executive's willful and continued failure to perform
substantially the duties of his/her employment (other than due to physical or
mental incapacity) or (B) Executive's willful engaging in illegal conduct or
gross misconduct which is materially and demonstrably injurious to the Company;
provided, however, that no act or failure to act, on the part of Executive,
shall be considered "willful" unless it is done, or omitted to be done, by
Executive in bad faith or without reasonable belief that Executive's action or
omission was in the best interests of the Company; provided further that no act
or omission by Executive shall constitute Cause hereunder unless the Company has
given detailed written notice thereof to Executive, and Executive has failed to
remedy such act or omission within fifteen (15) days after receiving such
notice.

"Change in Control" shall be deemed to have occurred if any of the events set
forth in any one of the following clauses shall occur: (A) any Person (as
defined in section 3(a)(9) of the Securities Exchange Act of 1934, as amended
(the "Exchange Act"), and as such term is modified in sections 13(d) and 14(d)
of the Exchange Act), excluding a group of persons including Executive, is or
becomes the "beneficial owner" (as defined in Rule 13(d)(3) under the Exchange
Act), directly or indirectly, of securities of the Company representing forty
percent (40%) or more of the combined voting power of the Company's then
outstanding securities; (B) individuals who, as of the date of this Agreement,
constitute the Board (the "Incumbent Board"), cease for any reason to constitute
a majority thereof (provided, however, that an individual becoming a director
subsequent to the date of this Agreement whose election, or nomination for
election by the Company's stockholders, was approved by at least a majority of
the directors then comprising the Incumbent Board shall be included within the
definition of Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of either an
actual election contest (or such terms used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of a person other than the Board); or (C)
the stockholders of the Company consummate a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) at least fifty
percent (50%) of the combined voting power of the voting securities of the
Company or such surviving entity outstanding immediately after such merger or
consolidation.

"Code" shall mean the Internal Revenue Code of 1986, as amended.

"Good Reason" shall mean, at or after a Change in Control, (i) a reduction in
Executive's annual base salary or annual bonus potential from those in effect
immediately prior to the Change in Control, (ii) a material adverse change in
Executive's position with the Company or the nature or scope of Executive's
duties from those in effect immediately prior to the Change in Control, and
(iii) a request by the Company or the entity surviving the transaction that
resulted in the Change in Control that Executive relocate outside of the [St.
Louis] metropolitan area which Executive refuses, and which reduction, change or
relocation is not remedied in a reasonable period of time (which shall not be
greater than thirty (30) days) after receipt of written notice from Executive
specifying that "Good Reason" exists for purposes of this Agreement.

"Qualifying Termination" shall mean a termination of Executive's employment by
the Company without Cause (and other than due to Executive's death or
disability) or by Executive at or after a Change in Control for Good Reason.

Employee Benefits; Vacation

. The Executive and/or the Executive's dependents, as the case may be, shall
participate in employee and executive retirement, medical, dental, vision,
disability, group and/or executive life, accidental death and travel accident
insurance, and similar benefit plans and programs of the Company, subject to the
terms and conditions thereof, as in effect from time to time with respect
generally to senior executives employed by the Company. Executive shall be
entitled to paid vacation in accordance with the policies and practices of the
Company as in effect from time to time with respect to senior executives
employed by the Company, but in no event shall such vacation time be less than
four (4) weeks per calendar year (prorated for the portion of the calendar year
during which the Executive is employed by the Company).



Severance Pay

. Should Executive's employment with the Company be terminated due to a
Qualifying Termination that is not a Change in Control Termination, in addition
to the Executive's Accrued Obligations, the Company agrees to pay or provide the
following compensation and benefits:



Severance pay to Executive in the form of twelve (12) months of salary
continuation determined using Executive's then-current base salary (disregarding
any reduction constituting Good Reason).

A prorated annual bonus for the year in which Executive's date of termination
occurs based on the degree of achievement of goals under the bonus program in
effect at the time of termination and the portion of the year elapsed as of the
date of termination. The degree of achievement of goals shall be determined in
accordance with the bonus program, except that should any goals be of a
subjective nature, the degree of achievement therefor shall be determined by the
Company in its sole discretion. Any such bonus amount shall be paid at the same
time as annual bonuses for the year are paid to the Company's officers
generally.

Subject to Section 7, during the twelve (12) month period of salary
continuation, the Company shall pay for a portion of the health, dental [and
vision] insurance continuation coverage (collectively "Medical Coverage") to
which the Executive is entitled under the Consolidated Omnibus Budget
Reconciliation Act of 1985 ("COBRA"), subject to the Executive's timely election
of COBRA healthcare continuation coverage. For such twelve (12) month period,
the terminated Executive will be responsible to pay contributions for Medical
Coverage provided under this Section 3(c) in the same amount as is charged to
active employees for similar coverage, rather than the full COBRA premium
amount, and the Company shall pay the remainder of the COBRA premium amount.

Subject to Section 7, during the twelve (12) month period of salary
continuation, the Executive's existing equity awards shall continue to vest, and
options shall continue to be exercisable to the extent that their original terms
have not then expired.

Change in Control

. The Company shall pay to Executive the severance described in Section 5 if
Executive's employment with the Company and all its subsidiaries is terminated
under the circumstances described below (a "Change in Control Termination"):



The Executive's employment with the Company and all of its subsidiaries is
terminated:

On the day of, or within twenty-four (24) months after, the occurrence of a
Change in Control; or

Prior to a Change in Control but at the request of any third party participating
in or causing the Change in Control; or

Otherwise in connection with or in anticipation of a Change in Control; and

The termination of Executive's employment was a Qualifying Termination.

Change in Control Severance Pay

.



In the event of a Change in Control Termination, in addition to the Executive's
Accrued Obligations, the Company agrees to pay Executive severance pay equal to
the product of (x) the sum of (i) the Executive's annual base salary, plus (ii)
the average of the last two (2) annual cash bonuses paid to the Executive during
the two (2) most recently completed full fiscal years of the Company, multiplied
by two. Such amount will be paid in an undiscounted lump sum. In addition,
Executive will receive a prorated target annual bonus (based on the Executive's
position and as determined by the Compensation Committee of the Board) for the
year in which such termination occurs. During the eighteen (18) month period
following the Change in Control Termination, the Company shall pay for the
Executive's entire Medical Coverage to which Executive is entitled under the
Consolidated Omnibus Budget Reconciliation Act of 1985. The Company will
continue to maintain and pay all expenses associated with the corporate-owned
life insurance policy for the benefit of Executive's beneficiaries for the
remainder of Executive's life. For purposes of calculating the amount of
severance in this Section 5(a) due as a result of a Qualifying Termination, the
Executive's base salary will be based on the highest amount of such base salary
during the two (2) year period ending on the date of termination.

Any stock awards, stock options, stock appreciation rights or other equity-based
awards that were outstanding immediately prior to the Change in Control
Termination shall, to the extent not then vested, fully vest and become
exercisable as of the date of the Change in Control Termination and Executive
shall have the right to exercise any such stock option, stock appreciation
right, or other exercisable equity-based award until the earlier to occur of
(i) one (1) year from the date of the Change in Control Termination and (ii) the
expiration date of such stock option, stock appreciation right or other
equity-based award as set forth in the agreement evidencing such award.

Gross-Up Payment

. If, for any reason, any part or all of the amounts payable to Executive under
this Agreement (or otherwise, if such amounts are in the nature of compensation
paid or payable by the Company or any of its subsidiaries after there has been a
Change in Control) are deemed to be "excess parachute payments" within the
meaning of Section 280G(b)(1) of the Code or any successor or similar provision,
subject to the following provisions of this Section 6, the Company shall pay to
Executive, in addition to all other amounts that Executive may be entitled to
receive, an amount which, after all federal, state, and local taxes (of whatever
kind) imposed on Executive with respect to such amount are subtracted therefrom,
is equal to the excise taxes (which shall include any interest and penalties
related thereto) imposed on such excess parachute payments pursuant to
Section 4999 of the Code or any successor or similar provision. In the event the
amount of excess parachute payments paid or payable to Executive do not exceed
330% of Executive's "base amount" determined pursuant to Section 280G of the
Code, then the additional payment described in the preceding sentence shall not
be paid and the severance pay payable to Executive hereunder shall be reduced
such that no amounts paid or payable to Executive shall be deemed excess
parachute payments subject to excise tax under Section 4999 of the Code. All
determinations required to be made under this Section 6 and the assumptions to
be utilized in arriving at such determination shall be made by an independent,
nationally recognized accounting firm mutually designated by the Company (the "
Auditor
"). The Auditor shall provide detailed supporting calculations to both the
Company and the Employee within fifteen (15) business days of the receipt of
notice from the Executive or the Company that there has been a Payment, or such
earlier time as is requested by the Company. All fees and expenses of the
Auditor shall be paid by the Company. All determinations made by the Auditor
shall be binding upon the Company and the Executive.



Conditions

. Any payments or benefits made or provided pursuant to this Agreement are
subject to Executive's:



compliance with the provisions of Section 8 hereof;

delivery to the Company of an executed General Release, which shall be
substantially in the form attached hereto as Exhibit A, with such changes
therein or additions thereto as needed under then applicable law to give effect
to its intent and purpose; and

delivery to the Company of a resignation from all offices, directorships and
fiduciary positions with the Company, its affiliates and employee benefit plans.

Notwithstanding the due date of any post-employment payments, any amounts due
under this Agreement shall not be due until after the expiration of any
revocation period applicable to the General Release. Nevertheless, upon any
termination of Executive's employment, Executive shall be entitled to receive
the Accrued Obligations, payable within thirty (30) days after the date of
termination or in accordance with the applicable plan, program or policy.

Executive's Covenants

. Executive acknowledges that the above consideration, absent this Agreement, is
beyond what the Company is obligated to pay. In consideration of the opportunity
for severance benefits and payments specified above, and other good and valuable
consideration, Executive agrees to the following, which shall continue to apply
in the event Executive's employment is terminated by either party for any
reason:



Confidential Information

. As used in this Section 8, "Confidential Information" shall mean the Company's
trade secrets and other non-public proprietary information relating to the
Company or the business of the Company, including information relating to
financial statements, customer lists and identities, potential customers,
customer contacts, employee skills and compensation, employee data, suppliers,
acquisition targets, servicing methods, equipment, programs, strategies and
information, analyses, marketing plans and strategies, profit margins,
financial, promotional, marketing, training or operational information, and
other information developed or used by the Company that is not known generally
to the public or the industry. Confidential Information shall not include any
information that is in the public domain or becomes known in the public domain
through no wrongful act on the part of Executive.



Non-Disclosure

. Executive agrees that the Confidential Information is a valuable, special and
unique asset of the Company's business, that such Confidential Information is
important to the Company and the effective operation of the Company's business,
and that during employment with the Company and at all times thereafter,
Executive shall not, directly or indirectly, disclose to any competitor or other
person or entity (other than current employees of the Company) any Confidential
Information that Executive obtains while performing services for the Company,
except as may be required in Executive's reasonable judgment to fulfill his/her
duties hereunder or to comply with any applicable legal obligation.



Non-Competition; Non-Solicitation

.



During Executive's employment with the Company and for the period of twelve (12)
months immediately after the termination of Executive's employment with the
Company for any cause whatsoever, Executive shall not invest in (other than in a
publicly traded company with a maximum investment of no more than 1% of
outstanding shares), counsel, advise, consult or be otherwise engaged or
employed by any entity or enterprise ("Competitor") that competes with (A) the
Company's business of providing Medicaid managed care services, Medicaid-related
services, and behavior health, nurse triage and pharmacy compliance specialty
services or (B) any other business in which, after the date of this Agreement,
the Company becomes engaged (or has taken substantial steps in which to become
engaged) on or prior to the date of termination of Executive's employment,
regarding which business Executive has acquired confidential information, and
regarding which business constitutes (or is expected to constitute if only then
recently commenced) more than 5% of the annual gross revenues of the Company or,
as conducted by such Competitor, more than 35% of the Competitor's annual gross
revenues.

During Executive's employment with the Company and for the period of twelve (12)
months immediately after the termination of Executive's employment with the
Company for any cause whatsoever ("Restricted Period"), Executive will not,
either directly or indirectly, either for himself or for any other person, firm,
company or corporation, call upon, solicit, divert, or take away, or attempt to
solicit, divert or take away any of the customers, prospective customers,
business, vendors or suppliers of the Company that Executive had dealings with,
or responsibility for, or Executive had access to confidential information of,
such customers, vendors or suppliers.

Executive shall not, at any time during the Restricted Period, without the prior
written consent of the Company, (1) directly or indirectly, solicit, recruit or
employ (whether as an employee, officer, director, agent, consultant or
independent contractor) any person who was or is at any time during the previous
six (6) months an employee, representative, officer or director of the Company;
or (2) take any action to encourage or induce any employee, representative,
officer or director of the Company to cease their relationship with the Company
for any reason.

Enforcement

. If any of the provisions or subparts of this Section 8 shall be held to be
invalid or unenforceable by a court of competent jurisdiction, the remaining
provisions or subparts thereof shall nevertheless continue to be valid and
enforceable according to their terms. Further, if any restriction contained in
the provisions or subparts of this Section 8 is held to be overbroad or
unreasonable as written, the parties agree that the applicable provision should
be considered to be amended to reflect the maximum period, scope or geographical
area deemed reasonable and enforceable by the court and enforced as amended.



Remedy for Breach

.



Because Executive's services are unique and because Executive has access to the
Company's Confidential Information, the parties agree that any breach or
threatened breach of this Section 8 will cause irreparable harm to the Company
and that money damages alone would be an inadequate remedy. The parties
therefore agree that, in the event of any breach or threatened breach of this
Section 8, and in addition to all other rights and remedies available to it, the
Company may apply to any court of competent jurisdiction for specific
performance and/or injunctive or other relief, without a bond, in order to
enforce or prevent any violations of the provisions of this Section 8.

Executive acknowledges and agrees that nothing contained herein shall be
construed to be an excessive remedy to prohibit the Company from pursuing any
other remedies available to it for such actual or threatened breach, including
but not limited to the recovery of money damages, proximately caused by
Executive's breach of this Section 8.

Survival

. The provisions of this Section 8 shall survive and continue in full force in
accordance with their terms notwithstanding any termination of this Agreement or
any termination of Executive's employment for any reason (whether voluntary or
involuntary).



Outplacement

. For a period of up to six (6) months from the date of the Qualifying
Termination, the Company shall provide outplacement services to Executive.
Outplacement services shall be provided by an entity mutually agreed upon by the
Company and Executive.



No Mitigation; Limited Offset

. In no event shall Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to him/her hereunder,
and such amounts shall not be reduced whether or not Executive obtains other
employment.



Reformation

. If any provision(s) of this Agreement shall be found invalid, illegal, or
unenforceable, in whole or in part, then such provision(s) shall be deemed to be
modified or restricted to the extent and in the manner necessary to render the
same valid and enforceable or shall be deemed excised from this Agreement, as
the case may require, and this Agreement shall be construed and enforced to the
maximum extent permitted by law, as if such provision(s) had been originally
incorporated herein as so modified or restricted or as if such provision(s) had
not been originally incorporated herein, as the case may be.



Governing Law; Venue

. This Agreement will be governed under the internal laws of the State of
Missouri, without regard to its conflict of law principles. Executive agrees
that the State and Federal courts located in the State of Missouri shall have
exclusive jurisdiction in any action, suit or proceeding based on or arising out
of this Agreement, and Executive hereby: (a) submits to the personal
jurisdiction of such courts; (b) consents to the service of process in
connection with any action, suit, or proceeding against Executive; and (c)
waives any other requirement (whether imposed by statute, rule of court, or
otherwise) with respect to personal jurisdiction, venue or service of process.



Attorneys' Fees

. Executive and the Company agree that, in the event a dispute arises that
concerns this Agreement, the Prevailing Party shall be entitled to recover all
of their reasonable fees and expenses, including, without limitation, reasonable
attorneys' fees and expenses incurred in connection with the dispute. A
"Prevailing Party" is one who is successful on any significant substantive issue
in the action and achieves either a judgment in such party's favor or some other
affirmative recovery.



No Contract of Employment

. This Agreement does not constitute a contract of employment, and Executive
acknowledges that Executive's employment with the Company is terminable at will
by either party with or without cause and with or without notice.



Conflict

. If any provision of this Agreement conflicts with any other agreement, policy,
plan, practice or other the Company document, then the provisions of this
Agreement will control. This Agreement will supersede any prior agreement
between Executive and the Company with respect to the subject matter contained
herein and may be amended only by a writing signed by an officer of the Company.



Withholding

. All compensation paid or provided to Executive under this Agreement shall be
subject to any applicable income, payroll or other tax withholding requirements.



Assignment

. This Agreement shall be for the benefit of and shall be binding upon the
Company and Executive and their respective heirs, personal representatives,
legal representatives, successors and assigns.



Counterparts

. This Agreement may be executed in one or more counterparts, which together
shall constitute a valid and binding agreement.



IN WITNESS WHEREOF, Executive and the Company, by its duly authorized
representatives, have executed this Agreement effective as of the date set forth
below.

 

CENTENE CORPORATION

NAME OF EXECUTIVE

By:

Date



Date

GENERAL RELEASE OF ALL CLAIMS

For valuable consideration, the adequacy of which is hereby acknowledged, the
undersigned ("Executive"), on his/her own behalf and on behalf of his/her heirs,
executors, administrators, successors, representatives and assigns, does herein
unconditionally release, waive, and fully discharge Centene Corporation and its
subsidiaries (including successors and assigns thereof) (collectively, the
"Company"), and all of their respective past, present and future employees,
officers, directors, agents, affiliates, parents, predecessors, administrators,
representatives, attorneys, and shareholders, and employee benefit plans, from
any and all legal claims, liabilities, suits, causes of action (whether before a
court or an administrative agency), damages, costs, attorneys' fees, interest,
injuries, expenses, debts, or demands of any nature whatsoever, known or
unknown, liquidated or unliquidated, absolute or contingent, at law or in
equity, which were or could have been filed with any Federal, state, or local
court, agency, arbitrator or any other entity, based directly or indirectly on
Executive's employment with and separation from the Company or based on any
other alleged act or omission by or on behalf of the Company prior to
Executive's signing this General Release. Without limiting the generality of the
foregoing terms, this General Release specifically includes all claims based on
the terms, conditions, and privileges of employment, and those based on breach
of contract (express or implied), tort, harassment, intentional infliction of
emotional distress, defamation, negligence, privacy, employment discrimination,
retaliation, discharge not for just cause, constructive discharge, wrongful
discharge, the Age Discrimination in Employment Act, as amended (the "ADEA"),
Executive Order 11,141 (age discrimination), Title VII of the Civil Rights Act
of 1964, as amended, the Civil Rights Act of 1866 and 1871, 41 U.S.C. 1981
(discrimination), 29 U.S.C. 206(d)(1) (equal pay), Executive Order 11,246 (race,
color, religion, sex and national origin discrimination), the National Labor
Relations Act, the Fair Labor Standards Act, the Americans with Disabilities Act
of 1990, the Family Medical Leave Act, the Immigration Reform and Control Act,
the Vietnam Era Veterans Readjustment Assistance Act, 503-504 of the
Rehabilitation Act of 1973 (handicap rehabilitation), Executive Retirement
Income Security Act of 1974, as amended, any federal, state or local fair
employment, human rights wage and hour laws and wage payment laws, and any and
all other Federal, state, local or other governmental statutes, laws,
ordinances, regulations and orders, under common law, and under any Company
policy, procedure, bylaw or rule. This General Release shall not waive or
release any rights or claims that Executive may have which arise after the date
of this General Release and shall not waive post-termination health-continuation
insurance benefits required by state or Federal law.

Executive intends this General Release to be binding on his/her successors, and
Executive specifically agrees not to file or continue any claim in respect of
matters covered by Section 1, above. Executive further agrees never to institute
any suit, complaint, proceeding, grievance or action of any kind at law, in
equity, or otherwise in any court of the United States or in any state, or in
any administrative agency of the United States or any state, county or
municipality, or before any other tribunal, public or private, against the
Company arising from or relating to his/her employment with or his/her
termination of employment from the Company and/or any other occurrences to the
date of this General Release, other than a claim challenging the validity of
this General Release under the ADEA or respecting any matters not covered by
this General Release.

Executive is further waiving his/her right to receive money or other relief in
any action instituted by him/her or on his/her behalf by any person, entity or
governmental agency in respect of matters covered by this General Release.
Nothing in this General Release shall limit the rights of any governmental
agency or his/her right of access to, cooperation or participation with any
governmental agency, including without limitation, the United States Equal
Employment Opportunity Commission. Executive further agrees to waive his/her
rights under any other statute or regulation, state or federal, which provides
that a general release does not extend to claims which Executive does not know
or suspect to exist in his/her favor at the time of executing this General
Release, which if known to him/her must have materially affected his/her
settlement with the Company.

Executive agrees that Executive shall not be eligible and shall not seek or
apply for reinstatement or re-employment with the Company and agrees that any
application for re-employment may be rejected without explanation or liability
pursuant to this provision.

In further consideration of the promises made by the Company in this General
Release, Executive specifically waives and releases the Company from all claims
Executive may have as of the date of this General Release, whether known or
unknown, arising under the ADEA. Executive further agrees that:

Executive's waiver of rights under this General Release is knowing and voluntary
and in compliance with the Older Workers Benefit Protection Act of 1990
("OWBPA");

Executive understands the terms of this General Release;

The consideration offered by the Company under Executive Severance and Change in
Control Agreement in exchange for the General Release represents consideration
over and above that to which Executive would otherwise be entitled, and that the
consideration would not have been provided had Executive not agreed to sign the
General Release and did not sign the Release;

The Company is hereby advising Executive in writing to consult with an attorney
prior to executing this General Release;

The Company is giving Executive a period of twenty-one (21) days within which to
consider this General Release;

Following Executive's execution of this General Release, Executive has seven (7)
days in which to revoke this General Release by written notice. An attempted
revocation not actually received by the Company prior to the revocation deadline
will not be effective;

This General Release and all Executive Severance and Change in Control Agreement
shall be void and of no force and effect if Executive chooses to so revoke, and
if Executive chooses not to so revoke this General Release shall then become
effective and enforceable.

This General Release does not waive rights or claims that may arise under the
ADEA after the date Executive signs this General Release. To the extent barred
by the OWBPA, the covenant not to sue contained in Section 2 does not apply to
claims under the ADEA that challenge the validity of this General Release.

To revoke this General Release, Executive must send a written statement of
revocation to:

Centene Corporation

7711 Carondelet Avenue

Clayton, Missouri 63105

Attn: SVP, Chief Administrative Officer



The revocation must be received no later than 5:00 p.m. on the seventh day
following Executive's execution of this General Release. If Executive does not
revoke, the eighth day following Executive's acceptance will be the "effective
date" of this General Release.

This General Release shall be governed by the internal laws (and not the choice
of laws) of the State of Missouri, except for the application of pre-emptive
Federal law.

PLEASE READ THIS AGREEMENT CAREFULLY. IT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.






Date: ______________





Executive



 